 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 1 of 10 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CHRISTINE HURLESS                                )        CASE NO.
 16221 Township Road 55                           )
 Belle Center, Ohio 43310,                        )        JUDGE:
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )        COMPLAINT FOR DAMAGES
                                                  )        AND INJUNCTIVE RELIEF
 HONDA OF AMERICA MFG., INC.                      )
 12500 Meranda Road                               )        JURY DEMAND ENDORSED
 Anna, Ohio 45302                                 )        HEREIN
                                                  )
          Serve Also:                             )
          Honda of America Mfg., Inc.             )
          c/o Incorp Services, Inc.               )
          9435 Waterstone Boulevard, Suite 140    )
          Cincinnati, Ohio 45249                  )
                                                  )
                               Defendant.         )

       Plaintiff, Christine Hurless, by and through undersigned counsel, as her Complaint against

Defendant Honda of America Mfg., Inc. (“Honda”), states and avers the following:

                             PARTIES, VENUE, & JURISDICTION

1. Hurless is a resident of the village of Belle Center, Logan County, Ohio.

2. At all times herein, Hurless was acting in the course and scope of her employment.

3. Honda is a domestic corporation that does business at 12500 Meranda Road, Anna, Shelby

   County, Ohio 45302 (“Anna Location”).

4. Honda’s principal place of business is located in the city of Marysville, Union County, Ohio.

5. Honda is and, at all times herein, was an employer within the meaning of R.C. § 4112.01 et

   seq.
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 2 of 10 PAGEID #: 2




6. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Hurless is alleging

   a Federal Law Claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

   et seq.; and the Family & Medical Leave Act (“FMLA”), 29 U.S.C § 2601 et seq.

7. This Court has supplemental jurisdiction over Hurless’s state law claims pursuant to 28 U.S.C.

   § 1367 as Hurless’s state law claims are so closely related to her federal law claims that they

   form part of the same case or controversy under Article III of the United States Constitution.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

9. Within 300 days of the conduct alleged below, Hurless filed a Charge of Discrimination with the

   Equal Employment Opportunity Commission (“EEOC”), Charge No. 473-202-00033 against

   Honda (“Hurless EEOC Charge”).

10. On or about May 10, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

   Hurless regarding the Charges of Discrimination brought by Hurless against Honda in the

   Hurless EEOC Charge.

11. Hurless received her Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

   5(f)(1), which has been attached hereto as Plaintiff's Exhibit A.

12. Hurless has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

   letter.

13. Hurless has properly exhausted her administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                                FACTS

14. On or about May 13, 2013, Hurless began working for Honda.

15. Honda employed Hurless as an assembly line assistant.




                                                 .2
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 3 of 10 PAGEID #: 3




16. Honda was, at all times hereinafter mentioned, engaged in commerce or in an industry or

    activity affecting commerce and employed 50 or more employees for each working day during

    each of 20 or more calendar work weeks in the current or preceding calendar year and therefore

    is an employer as defined in 29 U.S.C § 2611(4).

17. At all times relevant herein, Hurless was employed by Honda for at least 12 months and had

    at least 1,250 hours of service with Honda and therefore was an “eligible employee” under

    FMLA, as that term is defined in 29 U.S.C. § 2611(2)(A).

18. Hurless has coronary artery disease, chronic obstructive pulmonary disease (COPD), orthostatic

    hypotension, anxiety, and depression (“Hurless’s Conditions”).

19. In 2016, Hurless had a medical emergency at work, where she became dizzy and unable to stand

    (“Emergency”).

20. The Emergency was caused by Hurless’s Conditions.

21. During the Emergency, a coworker called an ambulance to take Hurless to the hospital.

22. During the Emergency, an ambulance came to the Anna Location to take Hurless to the hospital.

23. After the Emergency, Honda knew about Hurless’s Conditions.

24. Hurless’s Conditions constitute a physical and/or mental impairment.

25. Hurless’s Conditions significantly limit her in one or more major life activities, including standing.

26. Hurless has a record of physical and/or mental impairment.

27. Honda perceived Hurless as disabled.

28. Hurless is disabled within the meaning of ADA.

29. Hurless is disabled within the meaning of R.C. § 4112.01 et seq.

30. Because of Hurless’s Conditions, she submitted a request to Honda’s human resources department

    to permit her to sit while working (“Request for Accommodation”).



                                                   .3
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 4 of 10 PAGEID #: 4




31. Hurless made the Request for Accommodation multiple times.

32. Hurless made the Request for Accommodation because of Hurless’s Conditions.

33. Honda knew that Hurless made the Request for Accommodation because of Hurless’s Conditions.

34. The Request for Accommodation was reasonable.

35. Honda had available positions that would allow Hurless to sit.

36. Honda could have granted the Request for Accommodation without undue burden on the company.

37. Honda denied the Request for Accommodation.

38. Honda’s denial of the Request for Accommodation was an adverse employment action.

39. Honda did not engage in the interactive process to determine whether there was an available

   accommodation for Hurless’s Conditions.

40. In or about October 2019, Hurless applied for FMLA leave (“Leave Request”).

41. Hurless made the Leave Request because of Hurless’s Conditions.

42. Hurless made the Leave Request because Honda did not accommodate Hurless’s Conditions.

43. Hurless would have been able to work if Honda had allowed her to sit in a chair while working.

44. In or about October 2019, Hurless qualified for FMLA leave.

45. Hurless’s Leave Request was a request for FMLA leave.

46. Hurless’s Leave Request was a request for disability accommodation.

47. Honda granted the Leave Request.

48. On or about March 10, 2020, Honda terminated Hurless’s employment (“Termination”).

49. The Termination was an adverse employment action.

50. The Termination was an adverse action.

51. Honda has a progressive disciplinary policy (“Discipline Policy”).

52. A verbal warning is the lowest level of discipline in the Discipline Policy.



                                                 .4
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 5 of 10 PAGEID #: 5




53. Hurless did not receive a verbal warning before the Termination.

54. A written warning is a higher level of discipline than a verbal warning in the Discipline Policy.

55. Hurless did not receive a written warning before the Termination.

56. A termination is the highest level of discipline in the Discipline Policy.

57. Honda knowingly skipped progressive disciplinary steps in terminating Hurless.

58. Honda knowingly terminated Hurless’s employment.

59. Honda knowingly took an adverse employment action against Hurless.

60. Honda knowingly took an adverse action against Hurless.

61. Honda intentionally skipped progressive disciplinary steps in terminating Hurless.

62. Honda intentionally terminated Hurless’s employment.

63. Honda intentionally took an adverse employment action against Hurless.

64. Honda intentionally took an adverse action against Hurless.

65. Honda knew that skipping progressive disciplinary steps in terminating Hurless would cause

   Hurless harm, including economic harm.

66. Honda knew that terminating Hurless would cause Hurless harm, including economic harm.

67. Honda willfully skipped progressive disciplinary steps in terminating Hurless.

68. Honda willfully terminated Hurless’s employment.

69. Honda willfully took an adverse employment action against Hurless.

70. Honda willfully took an adverse action against Hurless.

71. On or about March 10, 2020, Honda terminated Hurless’s employment because of her disability.

72. On or about March 10, 2020, Honda terminated Hurless’s employment because of her perceived

   disability.




                                                 .5
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 6 of 10 PAGEID #: 6




73. On or about March 10, 2020, Honda terminated Hurless’s employment in retaliation for her use of

   qualified FMLA leave.

74. As a direct and proximate result of Honda’s conduct, Hurless suffered and will continue to

   suffer damages, including economic, emotional distress, and physical sickness damages.

             COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF ADA

75. Hurless restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

76. Honda treated Hurless differently than other similarly-situated employees based on her

   disabling condition.

77. Honda treated Hurless differently than other similarly-situated employees based on her

   perceived disabling condition.

78. On or about March 10, 2020, Honda terminated Hurless’s employment without just cause.

79. Honda terminated Hurless’s employment based on her disability.

80. Honda terminated Hurless’s employment based on her perceived disability.

81. Honda violated ADA when it discharged Hurless based on her disability.

82. Honda violated ADA when it discharged Hurless based on her perceived disability.

83. Honda violated ADA by discriminating against Hurless based on her disabling condition.

84. Honda violated ADA by discriminating against Hurless based on her perceived disabling

   condition.

85. Hurless informed Honda of her disabling condition.

86. Hurless requested accommodations from Honda to assist with her disabilities, including

   performing sedentary work.

87. Hurless’s requested accommodations were reasonable.



                                                .6
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 7 of 10 PAGEID #: 7




88. There was an accommodation available that would have been effective and would have not

   posed an undue hardship to Honda.

89. Honda failed to engage in the interactive process of determining whether Hurless needed an

   accommodation.

90. Honda failed to provide an accommodation.

91. Honda violated ADA by failing to provide Hurless a reasonable accommodation.

92. As a direct and proximate result of Honda’s conduct, Hurless suffered and will continue to

   suffer damages, including economic, emotional distress, and physical sickness damages.

    COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et
                                   seq.

93. Hurless restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

94. Honda treated Hurless differently than other similarly-situated employees based on her

   disabling condition.

95. Honda treated Hurless differently than other similarly-situated employees based on her

   perceived disabling condition.

96. On or about March 10, 2020, Honda terminated Hurless’s employment without just cause.

97. Honda terminated Hurless’s employment based on her disability.

98. Honda terminated Hurless’s employment based on her perceived disability.

99. Honda violated R.C. § 4112.02 when it discharged Hurless based on her disability.

100. Honda violated R.C. § 4112.02 when it discharged Hurless based on her perceived disability.

101. Honda violated R.C. § 4112.02 by discriminating against Hurless based on her disabling

    condition.




                                                .7
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 8 of 10 PAGEID #: 8




102. Honda violated R.C. § 4112.02 by discriminating against Hurless based on her perceived

    disabling condition.

103. Hurless informed Honda of her disabling condition.

104. Hurless requested accommodations from Honda to assist with her disabilities, including

    performing sedentary work.

105. Hurless’s requested accommodations were reasonable.

106. There was an accommodation available that would have been effective and would have not

    posed an undue hardship to Honda.

107. Honda failed to engage in the interactive process of determining whether Hurless needed an

    accommodation.

108. Honda failed to provide an accommodation.

109. Honda violated R.C. § 4112.02 by failing to provide Hurless a reasonable accommodation.

110. As a direct and proximate result of Honda’s conduct, Hurless suffered and will continue to

    suffer damages, including economic, emotional distress, and physical sickness damages.

                   COUNT III: RETALIATION IN VIOLATION OF FMLA

111. Hurless restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

112. During her employment, Hurless utilized FMLA leave.

113. After Hurless utilized her qualified FMLA leave, Honda retaliated against her.

114. Honda retaliated against Hurless by terminating her employment.

115. Honda willfully retaliated against Hurless in violation of 29 U.S.C. § 2615(a).




                                                .8
 Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 9 of 10 PAGEID #: 9




116. As a direct and proximate result of Honda’s wrongful conduct, Hurless is entitled to all

    damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

    reasonable attorney’s fees.


                                     DEMAND FOR RELIEF

WHEREFORE, Plaintiff Hurless respectfully requests that this Honorable Court grant the

following relief:

(a) Issue a permanent injunction:

   (i)     Requiring Honda to abolish discrimination, harassment, and retaliation;

   (ii)    Requiring allocation of significant funding and trained staff to implement all changes

           within two years;

   (iii)   Requiring removal or demotion of all supervisors who have engaged in discrimination,

           harassment, or retaliation, and failed to meet their legal responsibility to investigate

           complaints promptly and/or take effective action to stop and deter prohibited personnel

           practices against employees;

   (iv)    Creating a process for the prompt investigation of discrimination, harassment, or

           retaliation complaints; and

   (v)     Requiring mandatory and effective training for all employees and supervisors on

           discrimination, harassment, and retaliation issues, investigations, and appropriate

           corrective actions;

(b) Issue an order requiring Honda to restore Hurless to one of the positions to which she was

   entitled by virtue of her application and qualifications, and expunge her personnel file of all

   negative documentation;




                                                .9
Case: 2:21-cv-04000-EAS-CMV Doc #: 1 Filed: 07/23/21 Page: 10 of 10 PAGEID #: 10




(c) An award against Defendant of compensatory and monetary damages to compensate Hurless

   for physical injury, physical sickness, lost wages, emotional distress, and other consequential

   damages, in an amount in excess of $25,000 per claim to be proven at trial;

(d) An award of punitive damages against Defendant in an amount in excess of $25,000;

(e) An award of reasonable attorneys’ fees and non-taxable costs for Hurless claims as allowable

   under law;

(f) An award of the taxable costs of this action; and

(g) An award of such other relief as this Court may deem necessary and proper.

                                                        Respectfully submitted,


                                                        /s/ Trisha Breedlove_________
                                                        Trisha Breedlove (0095852)
                                                        Paul Filippelli (0097085)
                                                        THE SPITZ LAW FIRM, LLC
                                                        1103 Schrock Road, Suite 307
                                                        Columbus, Ohio 43229
                                                        Phone: (216) 291-4744
                                                        Fax: (216) 291-5744
                                                        Email: trisha.breedlove@spitzlawfirm.com
                                                        Email: paul.filippelli@spitzlawfirm.com
                                                        Attorneys for Plaintiff Christine Hurless


                                        JURY DEMAND

   Plaintiff Hurless demands a trial by jury by the maximum number of jurors permitted.


                                                        /s/ Trisha Breedlove_______
                                                        Trisha Breedlove (0095852)
                                                        Paul Filippelli (0097085)




                                                .10
